Hatch, J. (dissenting):
I am unable to agree with the prevailing opinion in this case. A broker' becomes entitled to compensation when he is the procuring cause in effecting a sale or exchange of property. It is not essential that he be present when the agreement or sale is actually concluded. If his efforts have been the means by which the parties are brought together, and the sale or exchange is the result of such meeting, then the commissions are earned and the broker becomes entitled thereto. This rule is firmly established by the decisions in the Court of Appeals and elsewhere. (Lloyd v. Matthews, 51 N. Y. 124; Sussdorff v. Schmidt, 55 id. 319; Sibbald v. Bethlehem Iron Co., 83 id. 378 ; McKnight v. Thayer, 48 N. Y. St. Repr. 620; Martin v. Bliss, 32 id. 930; S. C., 57 Hun, 157.)
The evidence offered in this case tended to" establish that the plaintiff met the defendant and told him of Mr. Chesebrough and his property, and that he thought an exchange of the defendant’s property could be made for Mr. Chesebrough’s property upon terms satisfactory to the defendant; that thereupon the defendant gave his card to plaintiff to be presented to Chesebrough, and that thereafter the plaintiff saw Chesebrough and called his attention to the defendant, gave him the defendant’s card and made explanation concerning the defendant’s property. Chesebrough took the card ■from the plaintiff and subsequently called upon the defendant, when negotiations were had between them which resulted in an exchange of properties upon terms satisfactory to the parties thereto. For this service the defendant agreed to pay the plaintiff a commission *150of one per cent upon the estimated value of his property for the purpose of exchange. The principals in the transaction had never-met and were not known to each other prior to the time when the-plaintiff had the conversation with the defendant.
Upon this testimony, as I understand the law, the jury would have been authorized to find that the plaintiff was the procuring cause of the exchange of the propertiesand, this being so, he was entitled to the commissions agreed to be paid.- The fact that the: plaintiff was also to receive a commission from Chesebrough does not necessarily defeat his right to recover of the defendant, as the. testimony upon the part of the plaintiff tended to establish that he. disclosed to the defendant the fact that he was acting for both parties in the transaction. The jury were authorized to find from the testimony that both parties understood the dual capacity in which the plaintiff acted and consented thereto; and this being so, it was no obstacle to a recovery. (Martin v. Bliss, supra; Jarvis v. Schaefer, 105 N. Y. 289.)
When this case was before this court upon the former appeal the plaintiff was defeated in his right to recover for the reason that it appeared that he did nothing in respect to the negotiations or actual exchange of the properties after his first interview with the defendant. A recovery was upheld by this court in an action by the plaintiff against Chesebrough to recover a commission from him. Such recovery was upheld, based upon the ground that Chesebrough had requested the plaintiff not to have anything further to do in respect to the negotiations, and the plaintiff having brought the parties together and the exchange of the properties actually resulting, the plaintiff was entitled to recover, as he had done what Chesebrough requested him to do. The case against this defendant was -distinguished upon the ground that it did not appear that this defendant had made any such request of the plaintiff and that plaintiff’s obligation was a continuing one to aid and assist the defendant about the negotiations, and, inasmuch as he had not performed that service, no basis existed upon which a recovery could be had against this defendant. Assuming for present purposes that the former decision is in -harmony with the decisions cited herein, it clearly appears in the present recprd, and the plaintiff so testifies, that he told .thq defendant in his first interview that- Chesebrough was a peculiar *151man and wanted to do his own negotiating, and that if he, the defendant, wanted the plaintiff to send for him; to which the defendant replied that if he needed him he would let him know. The plaintiff subsequently went two or three times to see the defendant, but did not succeed in meeting him until after the trade -was consummated. I think this testimony clearly supplies whatever was lacking within the decision of the court upon the former ■appeal, and entitled the plaintiff to have the case submitted to the jury for them to-find whether or not he was in fact the procuring cause of the exchange of the properties. It was, therefore, error to dismiss the complaint. For which reason I think the judgment should be reversed and a new trial granted, with costs to -appellant to abide event.
O’Brien, J., concurred.
Judgment affirmed, with costs.